Citation Nr: 1421149	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran in July 2012 requested to be afforded a hearing to be conducted at the RO by a Veterans Law Judge.  In June 2013 he withdrew this hearing request.

The Board remanded the claims in September 2013 so that additional development of the evidence could be undertaken.  To the extent possible, orders set out as part of the September 2013 remand, as concerning the instant claim concerning the Veteran's bilateral leg disorder, were complied with.  Therefore, the Board determines that it may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The prior remand included a claim of service connection for major depressive disorder.  In a March 2014 rating decision, the Appeals Management Center granted service connection for PTSD and major depression.  Therefore, this issue is no longer before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a low back disorder, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A bilateral leg disorder has not been linked by competent evidence to any service-connected disorder.


CONCLUSION OF LAW

A bilateral leg disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).



The RO provided notice in October 2008 correspondence.  Additional notice was provided in the May 2012 Statement of the Case (SOC) and the claim was subsequently readjudicated, including in a March 2014 Supplemental SOC (SSOC).  Mayfield, 444 F.3d at 1333.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining post-service VA medical records and attempting to obtain private medical treatment records.  In September 2013, the Board remanded the case for further development.  This development included contacting the Social Security Administration in September 2013 in an effort to obtain records pertaining to any award or denial of disability benefits.  SSA replied, in September 2013, that all records had been destroyed.  

The Board finds that the VA examination/opinions supplied in November 2013 and February 2014 are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record.  The supplied opinions are shown to have provided adequate medical information/opinions needed to adjudicate the affected claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Contentions

As part of a VA Form 21-4138, dated in October 2008, the Veteran sought service  connection for a leg condition, secondary to his service-connected history of pilonidal cysts.  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Here, a chronic disease affecting the Veteran's legs was not diagnosed during this presumptive period.  In any event, the Veteran has consistently claimed that his claimed bilateral leg disorder was related on a secondary basis to his service-connected history of pilonidal cysts.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Factual Background

Service treatment records ending in 1973 did not show complaints, findings, or treatment for any claudication or other chronic disorder manifested by leg pain, and none was shown at separation.  Post service treatment records were reported to show arteriosclerotic disease, including claudication, in 2005.  

The Veteran is presently service connected for history of pilonidal cysts.  

The report of a November 2008 VA spine examination report shows that the Veteran complained of bilateral leg pain, brought about by walking and exertion.  A history of 1993 peripheral vascular disease left leg angioplasty was noted.  The report also discussed November 2005 primary care note findings of right calf claudication.  In pertinent part, a diagnosis of claudication with circulatory compromise of both legs was provided.  The examiner opined that this condition was less likely as not secondary to the Veteran's pilonidal cyst surgery.  

Because that opinion did not address the question of whether there was a direct relationship between the Veteran's claimed disorder and his active duty or whether the service-connected pilonidal cyst residuals aggravated the bilateral leg disorder, the Board remanded the claim to obtain another opinion.  See Barr, at 311.

The report of a November 2013 VA knee and lower leg conditions examination conducted pursuant to the Board remand includes a diagnosis of left knee contusion.  The examiner opined that the left knee disorder was the result of a fall two to three years earlier.  The examiner added that it was less likely as not that the Veteran's left knee condition resulted from his military service, as there is no history or record of knee problems/injury in-service.  The examiner further opined that the Veteran's left knee condition was less likely a consequence of his service-connected pilonidal cyst or increased beyond its natural progression because of the cyst, as there is no identified link between the two.  

The report of a VA artery and vein conditions examination includes a diagnosis of peripheral artery disease of the legs secondary to atherosclerosis.  The examiner noted that the Veteran was post angioplasty to the left leg in 1993, and that he currently had mildly diminished lower leg circulation.  The examiner added that the peripheral artery disease in the Veteran's legs is secondary to atherosclerosis, which was attributable to the Veteran's long term tobacco abuse and genetic factors.  He added that the atherosclerotic artery disease was less likely as not a consequence of his service-connected pilonidal cyst condition or its treatment, because these are unrelated conditions with very different mechanisms of onset.  

Analysis

Although not specifically claimed as such, as a bilateral leg disorder was not affirmatively shown to have been present in service, service connection under 38 U.S.C.A. § 1110 is not established.

Also, the Veteran does not argue and there is no evidence either contemporaneous with or after service that the currently-claimed bilateral leg disorder was noted in service, that is, observed, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

On the question of whether service connection may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links a bilateral leg disorder to an injury, disease, or event in service.  In the absence of competent evidence suggesting such an association, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), as noted above.

As mentioned, the Veteran throughout his appeal has consistently, and solely, argued that his claimed bilateral leg disorder was secondary to his service-connected history of pilonidal cysts.  As indicated, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to or the result of already service-connected disability.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen.  

In the light of the above-discussed multiple negative medical opinions, and, of significant note, the absence of a positive one, concerning the theory of entitlement to service connection for the claimed bilateral leg disorder on a secondary basis, secondary service connection for this disorder secondary to the Veteran's service-connected history of pilonidal cysts is denied.  See 38 C.F.R. § 3.310.  

The Board acknowledges the Veteran's belief that he has disorder which affects his legs due to his service-connected pilonidal cyst disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  In summary, under the specific facts included in this appeal, the preponderance of the evidence is against finding a link between the current diagnoses of claudication, left knee contusion and peripheral artery disease of the legs secondary to atherosclerosis and the Veteran's service-connected history of pilonidal cysts.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's above-discussed claim of entitlement to service connection is denied.  See 38 U.S.C.A § 5107.


ORDER

Entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected history of pilonidal cysts, is denied.


REMAND

The issue concerning entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability, was remanded in September 2013.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  

Pursuant to the Board's remand, the Veteran was afforded a VA t spine examination in November 2013 which resulted in a diagnosis of degenerative disc disease of the lumbar spine was provided.  In addressing the question of aggravation, the examiner stated that it was less likely than not that the Veteran's current back condition was caused by, or "significantly" aggravated by, his service-connected pilonidal cyst condition.  The November 2013 VA examiner's use of the word "significantly" implies there may be a possibility the back disorder was aggravated, to some degree, by the service-connected pilonidal cyst disability.  This must be clarified on remand.  See Barr, 21 Vet. App. at 311. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's electronic claims folder (i.e., Virtual VA and Veterans Benefits Management System (VBMS) paperless files) to the VA physician who conducted the November 2013 VA thoracolumbar spine examination to obtain an addendum opinion.  If the examiner is unavailable, the record should be made available to another medical professional.  If it is determined that an opinion cannot be provided without an examination, an examination should be scheduled. 

Based on the review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not that any currently identified low back disorder(s) is the result of active service or any incident therein, or, in the alternative, had its onset in service? 

(b)  If the answer to (a) is no, is it at least as likely as not that any diagnosed low back disorder(s) is caused by the Veteran's service-connected history of pilonidal cysts disability?

(c)  If the answer to (b) is no, is it at least as likely as not that any diagnosed low back disorder(s) is aggravated by the Veteran's service-connected history of pilonidal cysts disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation. 

A rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the case is returned to the Board.  See Stegall.

3.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a SSOC and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


